         Case 1:20-cr-00388-DLC Document 101 Filed 02/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                  20cr388 (DLC)
                                       :
               -v-                     :                       ORDER
                                       :
PEDRO REYNOSO,                         :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     In an Order dated January 27, 2021, this Court ordered

defense counsel to respond by February 1, 2021 to a letter from

the defendant to the Court.        On February 2, 2021, attorney Guy

Oksenhendler contacted the Court’s courtroom deputy by email

indicating that he is aware of the Court’s January 27 Order

requiring his response, but that he is experiencing internet

problems and is unable to file the letter on ECF.            It is hereby

     ORDERED that Mr. Oksenhendler shall provide his response by

today by emailing his response to the chambers’ mailbox,

cotenysdchambers@nysd.uscourts.gov.          Upon receiving the

response, this Court will file it on ECF.


Dated:       New York, New York
             February 2, 2021

                                     __________________________________
                                                DENISE COTE
                                        United States District Judge
